Citation Nr: 1205232	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The appellant served in the Army National Guard from November 1965 to November 1971 which included a period of active duty for training (ACDUTRA) from January 1967 to May 1967.  The Board observes that the appellant's DD-214 reflects that his service from January 1967 to May 1967 was a period of "active duty"; however, the appellant's service personnel records confirm that this period was for ACDUTRA.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the appellant's claims for further development in June 2009 and September 2010.  That development was completed, and the case was returned to the Board for appellate review.  

Since the most recent Supplemental Statement of the Case (SSOC) was issued, the appellant has submitted a statement without a signed waiver of the Agency of Original Jurisdiction (AOJ).  While it does not appear that this statement was considered by the AOJ in the first instance, the Board has reviewed the submission and finds that it is cumulative and redundant with evidence which has been considered by the AOJ.  Thus, a remand for AOJ review of the appellant's August 2011 statement is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Moreover, since the Board is granting the appellant's claims to the fullest extent, the appellant is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).   


FINDINGS OF FACT

1.  The appellant had bilateral hearing loss during his period of ACDUTRA.  

2.  The appellant has continuously suffered from tinnitus since his service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.385 (2011); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

2.  Resolving all doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the appellant's claims to establish service connection for bilateral hearing loss and tinnitus are being granted, there is no need to review whether the Board's prior remand instruction were fully complied with or whether VA's statutory duties to notify and assist are fully satisfied as any error in these matters would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id; see also 38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Veteran Status - ACDUTRA/INACDUTRA

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  The term "active duty for training" includes, inter alia, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3).  

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of inactive duty for training (INACDUTRA), service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22 - 24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including psychoses, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available in this appeal.  

Any individual who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA, and who is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty and whether the individual was disabled from injury so incurred. I n making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for or ceased to perform such duty; the method of travel employed; the itinerary; the method in which the travel was performed; and the immediate cause of disability.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e). 

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether the appellant was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

Discussion

Initially, the Board observes that the appellant does not have active service, but rather served on ADCUTRA and INACDUTRA.  Accordingly, he is not considered a "Veteran", and thus, he is not afforded certain presumptions which are enumerated above.  Nonetheless, the appellant's claims may prevail if the evidence shows that (1) he has a current disability that was caused or aggravated by an injury or disease incurred during a period of ACDUTRA or (2) he has a current disability that was caused or aggravated by an injury incurred during a period of INACDUTRA.  If service connection for either disorder is granted, the period of service corresponding to the incurred disease and/or injury will become "active service", and the appellant will be considered a "Veteran" for that period of service only.  

Bilateral Hearing Loss

In the present case, the appellant has demonstrated that he has bilateral hearing loss for VA purposes.  See e.g., a January 2006 private audiogram from L.R.C., Au.D. and the September 2009 VA examination report.  The appellant has consistently contended that his current bilateral hearing loss was caused by acoustic trauma from heavy equipment, small arms fire and field generators that he suffered during his periods of ACDUTRA and INACDUTRA.  See e.g., statement from the appellant dated in July 2005 and August 2011.  His Military Occupational Specialties (MOS's) were radio operator (wireman) and light truck driver, and he was qualified as an expert rifleman and sharpshooter.  

However, the Board observes that the appellant demonstrated a hearing loss at his September 1965 pre-induction examination.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, ASA figures are on the left of each column and are not in parentheses, and ISO-ANSI standards and are represented by the figures in parentheses.  The appellant's September 1965 pre-induction audiogram reflects the following puretone thresholds:  




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
10 (25)
5 (15)
0 (10)
N/A
-5 (0)
12.5
LEFT
20 (35)
15 (25)
5 (15)
N/A
10 (15)
22.5

Additionally, this examination contains a hand-written notation that the appellant demonstrated "impaired hearing, low freq[uencies]."  However, it is unclear whether this notation pertains to the appellant's left ear, right ear or both ears.  Nonetheless, since the appellant is not a "Veteran", he is not afforded the presumption of soundness upon entry to a period of ACDUTRA or INACDUTRA.  

Upon separation from his period of ACDUTRA, the appellant's hearing acuity was tested again.  The May 1967 audiogram reflects the following puretone thresholds:  




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
(20)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
(20)

Comparing the two audiograms, while it appears that the appellant's hearing acuity increased in the left ear at 1000 Hz. and remained the same in the right ear at 500 Hz. and in the left ear at 4000 Hz., the Board observes a general threshold shift in the appellant's hearing acuity.  

Moreover, the Board notes that May 1967 audiogram reflects that the appellant demonstrated decibel thresholds of 20 or more in both ears in four of the five frequencies and averaged a decibel threshold 20 in both ears.  As noted above, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, supra; see also 38 C.F.R. § 3.385.  Accordingly, the evidence reflects that the appellant demonstrated hearing loss upon his separation from ACDUTRA in May 1967.  

In light of above, resolving all doubt in the appellant's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b).  

Tinnitus

Concerning element (1), evidence of a current disability, the appellant has been diagnosed with tinnitus.  See e.g., the September 2009 VA examination report.  Moreover, the appellant has consistently asserted that he suffers from tinnitus.  See e.g., statements from the appellant dated in June 2005 and August 2011 as well as the September 2009 VA examination report.  As previously noted, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board finds that the appellant's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  

Moreover, the fact that the appellant has hearing loss adds to the credibility of the appellant's contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  As noted above, the Board has granted service connection for hearing loss in this case because the evidence reflects that the appellant had hearing loss in service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  Thus, the Board finds that the appellant is competent to relate a history of experience tinnitus, and element (1) has been thoroughly demonstrated.  

Regarding element (2), evidence of the in-service incurrence of a disease or injury, the appellant's service treatment records are devoid of any instance of complaints of or treatment for tinnitus during the appellant's periods of ACDUTRA and INACDUTRA.  However, the appellant has consistently asserted that he experienced tinnitus during his service.  See the appellant's June 2005 and August 2011 statements as well as the September 2009 VA examination report.  The appellant is certainly competent to assert matters which he has experienced first-hand.  See Layno, Rucker, Charles and Cartwright, all supra.  Indeed, the Board has no reason to disbelieve the appellant.  In light of above, the Board concludes that element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the claimed in-service disease or injury and the current disability, the September 2009 VA examiner opined that he could not resolve the etiology of the appellant's tinnitus without resort to mere speculation.  As noted by the Board in the September 2010 remand, the Court has firmly held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was ""too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  

Thus, in the September 2010 remand, the Board instructed that the September 2009 VA examiner must provide a clarifying opinion.  After another review of the appellant's VA claims file, the VA examiner opined that it was "less likely as not that the [appellant] acquired the symptom of tinnitus as a consequence of acoustic trauma during his January 7, 1967, to May 14, 1967, military service."  See the November 2010 VA opinion.  While this opinion appears to be unfavorable to the appellant's claim, the Board observes that the VA examiner failed to address whether the appellant's tinnitus was causally related to his periods of INACDUTRA.  Accordingly, the Board finds this opinion to be inadequate as well.  

However, lack of nexus evidence is not fatal to the appellant's claim.  The appellant has specifically asserted that he tinnitus started in approximately 1970 (during a period of INACDUTRA) and has been constant ever since.  See the appellant's June 2005 and August 2011 statements as well as the September 2009 VA examination report and the November 2010 VA opinion.  

While the Board acknowledges that there is no evidence, medical or otherwise, concerning the appellant's tinnitus until September 2009 (more than 38 years after his separation from the Arizona National Guard), the Court has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Indeed, as discussed above, the Board finds the appellant's assertions to be both competent and credible, and there is no evidence to the contrary.  See Layno, Rucker and Cartwright, all supra.  

Rather than remand this claim, once again, to get another opinion as to the likelihood that the appellant's tinnitus is causally related to his service, the Board concludes that reasonable doubt should be given regarding this connection.  38 U.S.C.A. § 5107(b).  

The positive evidence of record consists of the appellant's statements concerning continuity of symptomatology.  The appellant has contended that his tinnitus had its onset during a period of INACDUTRA, and the evidence of record reflects that the appellant has a diagnosis of tinnitus.  See e.g., the appellant's June 2005 and August 2011 statements as well as the September 2009 VA examination report and the November 2010 VA opinion.  Moreover, the Board has determined that the appellant's contentions that he experiences tinnitus constitute competent and credible evidence upon which the Board may rely in making its decision.  See Layno, Rucker, Cartwright and Charles, all supra.  

In sum, the Board concludes that the evidence of record reflects that the appellant has continuously suffered from tinnitus since a period of INACDUTRA in 1970.  Accordingly, the Board will resolve the benefit of the doubt in favor of the appellant in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


